Reasons for Allowance
	Claims 2, 9 and 16 are cancelled.
	Claims 1, 3-8, 10-15 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art discloses “acquire a plurality of training images, wherein at least some of the plurality of training images are utilized to train a defect detection portion; determine a plurality of training image features from the plurality of training images; determine a plurality of anomaly detector classification characteristics based at least in part on the determined training image features; utilize the camera to acquire a first run mode image of a workpiece; determine a plurality of features from the first run mode image of the workpiece; and based at least in part on the determined features from the first run mode image of the workpiece, utilize the anomaly detector classification characteristics to determine if the first run mode image of the workpiece is to be classified as anomalous; and utilize the anomaly detector classification characteristics to determine that a second run mode image of a workpiece is to be classified as non-anomalous; and2Application No. 16/902,181 Reply to Office Action Dated January 21, 2022utilize the defect detection portion to analyze the second run mode image to determine if the second run mode image of the workpiece is to be classified as a defect image that includes a defect of the workpiece.”
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665